Order entered November 17, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00560-CR

                     JOSE DAVID GUTIERREZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F16-23201-H

                                      ORDER

      We REINSTATE this appeal.

      We abated for the appointment of counsel and have now received notice of

the appointment. We DIRECT the Clerk to remove retained counsel Jeffery King

and list Allan Fishburn as counsel for appellant. All future correspondence shall be

sent to Mr. Fishburn at the address on file with the Court.

      Appellant’s brief was filed on September 25, 2020. Mr. Fishburn may file an

amended or supplemental brief by January 4, 2021. If counsel decides to adopt the
September 25th brief, he may do so by filing a letter no later than January 4, 2021

stating his intent to rely on the existing brief.

       The State’s brief is DUE on February 3, 2021.

       We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1; to former attorney

Jeffery King; to Allan Fishburn; to the Dallas County District Attorney’s Office,

Appellate Division; and by first class U.S. mail to Jose David Gutierrez, TDCJ

#02263812, Allred Unit, 2101 FM 369 North, Iowa Park, TX 76367.



                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE